Citation Nr: 0021986	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-16 490	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an original rating in excess of 10 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970, including service in the Republic of Vietnam.  

By rating action in February 1998, the Department of Veterans 
Affairs (VA) Regional Office (RO), Wichita, Kansas, granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent disability evaluation.  The RO also 
denied service connection for left shoulder disability, 
bilateral hearing loss, and tinnitus.  In March 1998, the 
veteran filed a notice of disagreement with the assignment of 
a 10 percent rating for the service-connected PTSD, and for 
the denial of service connection for the three disabilities 
at issue here.  The veteran was furnished a statement of the 
case on those issues by the RO in June 1998.  In July 1998, 
the veteran notified the RO that he wanted a personal hearing 
on the claim, and he requested that the hearing testimony be 
used as his substantive appeal, in lieu of a formal written 
VA Form 9 to the Board of Veterans Appeals (Board).  

Finally, in March 1998, the veteran also questioned the loss 
of a 10 percent rating for his residual scars of shell 
fragment wounds.  By this statement he may be seeking to 
raise a claim for an increased rating for these disabilities 
and the matter is referred to the RO for further 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The claim of entitlement to service connection for left 
shoulder disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for 
bilateral hearing loss is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

4.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

5.  The veteran's service-connected PTSD is manifested by 
symptoms of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
chronic sleep impairment, anxiety, panic attacks and anger. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
shoulder disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The criteria for an original evaluation of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.125-4.130, and Part 4, Diagnostic Code 
9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

Factual Background

The veteran contends, including in testimony during the 
hearing at the RO in October 1998, that the explosion in 
service which resulted in him being granted service 
connection for multiple residuals of shell fragment wounds 
also caused disability of the left shoulder, hearing loss and 
tinnitus for which service connection is warranted.  He 
argues that a review of his records will demonstrate that the 
disabilities resulted from the explosion that resulted in the 
grants of service connection for the shell fragment wounds.  

The report of the veteran's induction medical examination in 
January 1968 reflects that the veteran's upper extremities 
and ears were normal.  Audiometric testing revealed: 

HERTZ

500 1000 2000 4000 RIGHT 0 0 0 20 LEFT 10 0 0 5.

The service medical records are negative for complaints or 
findings of left shoulder disability, hearing loss or 
tinnitus.  

On the separation medical examination in November 1969, 
audiometric testing revealed:

HERTZ

500 1000 2000 4000 RIGHT 0 0 0 20 LEFT 0 0 0 0.  

In the Report of Medical History section of the separation 
examination, the veteran answered in the negative the 
questions of whether he had had ear trouble or painful or 
"trick" shoulder then, or in the past.  

On VA examination in April 1970, no left shoulder disability 
was manifested.  The veteran's ears were normal on visual 
inspection.  He had no complaints of hearing loss or 
tinnitus.  On neurologic examination, there was a diagnosis 
of Cervical 2 sensory neuropathy resulting in numbness of the 
left lower face, neck and ear.  

By rating decision in July 1990, the RO granted service 
connection for residuals, shell fragment wound, with 
neuropathy, of the left face, neck and right cheek, which is 
assigned a 10 percent disability rating.  

On orthopedic examination by VA in January 1998, it was noted 
that left shoulder pain and weakness had resolved at the time 
of the examination.  It was noted that the veteran had been 
seen by a chiropractor that used cervical traction with 
dramatic improvement in the relief of the veteran's pain.  On 
further, inquiry it was established that the pain had not 
actually been in the left shoulder, but between the left 
shoulder and left elbow.  There had been no surgery and an 
injury was unknown.  It was noted that the veteran is right 
handed.  He did not require any orthopedic device and there 
was no pain, weakness or limitation of motion noted.  
Abduction of the shoulders was to 180 degrees, bilaterally.  
Flexion was to 180 degrees, bilaterally.  Internal rotation 
was to 90 degrees, bilaterally.  The veteran stated that when 
he had had the pain in his left shoulder, there was no joint 
pain.  There was no functional impairment, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement noted.  The diagnosis was 
degenerative joint disease.  


On evaluation by VA in January 1998, audiometric testing 
revealed:

HERTZ

500 1000 2000 3000 4000 RIGHT 10 10 10 35 55 LEFT 10 10 10 5 
25.  

The speech recognition scores on examination were 100%, 
bilaterally, and termed excellent.  The diagnosis was high 
frequency sensorineural hearing loss in the right ear with 
normal hearing sensitivity in the left.  

At his October 1998 personal hearing at the RO, the veteran 
denied seeking medical treatment for hearing loss and said he 
never told a medical examiner about his tinnitus.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  A 
chronic disease, such as sensorineural hearing loss or 
arthritis, will be presumed to have been incurred in service 
if the period of service was over 90 days and the condition 
was manifested to a disabling degree within one year of 
separation. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Also, disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. 3.310(a) (1999). When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

In making this determination, the Board has considered that 
service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Initially, the threshold question that must be answered in 
this case is whether the veteran has presented well-grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  See Epps v. Gober, 1126 
F.3d 1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well-grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of his 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

Here, the clinical evidence is negative for the existence of 
any manifestations of left shoulder disability, hearing loss 
or tinnitus either during service, or loss by 
VA in January 1998.  

The Board has reviewed the numerous reports in the claims 
folders regarding the veteran's medical examinations.  No 
objective evidence has been presented linking left shoulder 
disability, hearing loss or tinnitus to service or to any of 
the veteran's service-connected disabilities.  

Although the veteran required a significant amount of medical 
care during service following the injuries he sustained when 
a booby trap exploded, there was no mention of any left 
shoulder disability then or on the separation medical 
examination.  Further, no left shoulder disability, hearing 
loss or tinnitus, was manifested or complained of during the 
veteran's April 1970 examination by VA.  The only reference 
to abnormality of the ears on that examination was the 
examiner's report that the veteran had some residual nerve 
damage in the left face, in that he had hypesthesia in the 
lobe of the left ear and over part of the left cheek.  These 
findings are consistent with the disability that is currently 
service-connected as residuals, shrapnel fragment wound, with 
neuropathy, left face, neck and ear, assigned a 10 percent 
disability rating.  

The veteran contends that the booby trap explosion during 
service caused hearing loss and tinnitus, but there is no 
competent evidence of the existence of hearing loss 
disability being shown prior to the 1998 VA audiogram when 
sensorineural hearing loss was shown in the right ear only.  
38 C.F.R. § 3.385 (1999).  The question remains as to whether 
there is a nexus, provided by competent clinical evidence, 
between current hearing loss disability and service.  There 
is no such opinion with respect to hearing loss in this case, 
however.  The same conclusion applies to the claim for left 
shoulder disability.  

Here, the only evidence presented which connects left 
shoulder disability, bilateral hearing loss or tinnitus with 
service, are the veteran's own statements and sworn 
testimony.  In summary, there is no objective support for the 
veteran's arguments that the claimed disabilities are of 
service origin.  The clinical evidence is against the 
veteran's assertions because none of it relates any of the 
three currently claimed disabilities to service.  In fact, 
there is no mention of tinnitus in any examination report.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In any event, none of the disabilities was shown present in 
service.  There is no objective evidence that the explosion 
in service that resulted in the disabilities that are 
currently service-connected also produced left shoulder 
disability, bilateral hearing loss or tinnitus that are the 
contentions advanced by the veteran.  This conclusion by the 
Board is further supported by the contemporaneous evidence 
through the years during and following service that none of 
the claimed disorders was present, if ever, prior to the VA 
examinations in 1998.  Inasmuch as the claimed disabilities 
were not initially manifested until decades after service, if 
at all, there is no appropriate basis to find any of the 
claims well grounded for a grant of service connection in the 
absence of medical opinion establishing a nexus between a 
currently claimed disability and service.  This finding is 
for the disabilities claimed here beyond any encompassed by 
the previous grants of service connection for the residuals 
of shell fragment wounds in service, as indicated above.  The 
veteran's specific claim, repeated by him in numerous 
statements and at the hearing at the RO, is that the same 
explosion that caused the previously service-connected 
disabilities also caused left shoulder disability, bilateral 
hearing loss and tinnitus.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claims.  The 
evidence now of record fails to show that the veteran has 
tinnitus and that a left shoulder disorder and bilateral 
hearing loss are related to service or any incident thereof.  
Thus, these claims may not be considered well grounded.  
38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303.  Since the 
claims are not well grounded, they must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390; (1995).

The Board agrees with the decisions made by the RO that the 
claims for service connection for left shoulder disability, 
bilateral hearing loss, and tinnitus are not well grounded.  
Again, what is lacking here is medical evidence establishing 
a nexus between current chronic disability and service or 
service-connected disability.  The evidence that is required 
to well ground the claim, for example, would be to have a 
physician link current left shoulder disability, hearing loss 
or tinnitus to the veteran's active duty service or service-
connected disability.  If that were to happen, a nexus to 
service would be suggested which might result in a different 
conclusion.  

As the appellant has not submitted the evidence necessary for 
a well-grounded claim, at this time, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating Claim for PTSD

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  An allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board also is satisfied that the VA has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the veteran's claim.  Therefore, no further 
assistance to the veteran is required under 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed to their full 
extent, and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).  

Factual Background

The veteran contends that his service-connected PTSD is more 
severely disabling than it has been rated, and that it 
interferes with social ability and with employment 
opportunities.  

VA outpatient treatment reports reflect that, in May 1997, 
the veteran, who was 49 years old and observed to be neatly 
dressed and well groomed, complained of insomnia, 
irritability, poor concentration and difficulty dealing with 
people.  The veteran drank heavily until ten years ago and 
had been sober since that time.  He had increased anxiety, 
depression and insomnia and was referred for psychological 
testing to confirm a diagnosis of major depression.  The 
veteran also seemed somewhat hypomanic and had symptoms of 
PTSD.  His primary complaint was of insomnia due to dreaming.  
Treatment with medication to facilitate sleep and Prozac was 
initiated.  The diagnosis was major depression and a score of 
60 was assigned on the Global Assessment of Functioning (GAF) 
scale.  

On psychiatric examination by VA in January 1998, it was 
reported that the veteran was working one day a week as a 
post office clerk on a fill-in basis and had worked for 10 
years as a laborer unloading automobiles.  He had worked for 
a chemical company until three years prior to the 
examination, when he was fired after a number of protests 
that he made to the company over injustices he noted among 
fellow workers.  He subsequently told his supervisor he would 
keep his mouth shut, but was fired two days later.  This had 
been, and continued to be, very upsetting for him.  At the 
time of the examination, he was living in his own home with 
his wife of 13 years and had twin adult daughters and a 
grandson.  He described the entire scenario of his wounding 
in Vietnam.  He stated that since service he had never slept 
soundly until the present time, after a VA psychiatrist 
prescribed medication for sleep.  He stated that this had 
been like a miracle drug for him.  He stated that he never 
clearly remembered his dreams, but that they were 
frightening.  He also described bizarre and strange dreams.  
He felt that he could not stand to be with groups of people, 
and he enjoyed working at jobs that allowed him to be alone 
and by himself.  He had stopped drinking and become involved 
in a bait shop where he would rearrange things simply to get 
his mind to settle down.  This had been particularly 
difficult since he lost his job.  He reported having too much 
time and becoming very anxious.  He found it helpful to see a 
psychiatrist and benefit from sleep medication for the first 
time in his post-combat existence.  

The examiner reviewed the veteran's medical records and 
claims file.  It was noted that the veteran was currently 
being followed in the VA Mental Health Clinic.  His postal 
work consisted of being a part-time or fill-in worker usually 
on Saturdays.  His psychiatric symptoms were anxiety, panic 
attacks, and sleep disturbance that had improved with 
medication.  On examination, the veteran was described as 
affable, outgoing, and pleasant, although he appeared tired 
and restless.  At times, he seemed embarrassed about having 
to talk about his problems or in any way suggest that he is 
worse off than other people.  He was noticeably anxious, 
especially when he began to talk about experiences in 
Vietnam.  He was oriented, and there were no signs of a 
thought disorder.  His thoughts were organized and there were 
no signs of unusual thinking.  He communicated very well.  
His memory was excellent.  The examiner reported being quite 
impressed by how anxious the veteran became as he described 
several panic attacks.  Review of psychological test results 
administered by the VA indicated evidence of a long-term 
neurosis that is exacerbated by current job pressure.  There 
was a strong implication of PTSD as a factor.  The diagnosis 
was PTSD, chronic.  The GAF score was 50-60, described by the 
examiner as moderate to serious symptoms including difficulty 
in social occupational functioning and interactions with 
others.  

During the hearing at the RO in October 1998, the veteran 
testified that he took Prozac daily, in addition to 
continuing his sleep medication; that he currently worked 
approximately 3 1/2 hours a day, six days a week at the post 
office which was not abnormal for a new employee; that he had 
only missed time from work because of going to appointments 
for treatment; that he had never been hospitalized for PTSD; 
that group therapy sessions had never been suggested to him; 
and that disability is not what is keeping him from working 
full time.  The veteran's spouse testified that sleep 
disturbance was a major problem for the veteran, but that 
this went away after he began taking sleep medication; that 
he became very upset, exhibiting road rage, just driving the 
car; and that, as a result of this, she had taken over the 
driving.  

Analysis

In the instant case the veteran is seeking an increased 
rating from the original assignment of a disability rating.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court), held that evidence to be 
considered, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, at 
126.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The veteran filed his original claim for compensation 
benefits in November 1997.  Since November 7, 1996, PTSD is 
evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  These revised regulations provide that a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment which results in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks ore than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'" Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  In light of the above, the Board shall consider 
all of the veteran's various psychiatric symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.

The Board concludes that the evidence demonstrates that the 
veteran's PTSD has resulted in occasional occupational and 
social impairment, and, therefore warrants a 30 percent, but 
not higher, evaluation.  38 C.F.R. § 4.7 (1999).

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected PTSD most nearly approximates the criteria for a 30 
percent evaluation under Diagnostic Code 9411.  VA outpatient 
records in 1997 reflect the veteran's complaints of insomnia, 
irritability and difficulty getting along with people and a 
GAF score of 60 was assigned, denoting moderate symptoms or 
moderate difficulty in social and occupational functioning.  
The 1998 VA examination report revealed that the veteran 
described chronic sleep difficulty that included dreams of 
combat situations in Vietnam that improved with medication.  
He had difficulty being with groups of people and enjoyed 
working in jobs that allowed him to be alone.  The veteran 
was particularly anxious since he lost his full time job and 
worked part time at the post office.  Further, it was noted 
that his psychiatric symptoms included anxiety, panic attacks 
and sleep disturbance.  On examination the veteran appeared 
tired and restless and the examiner noted that the veteran 
seemed embarrassed about having to discuss his problems.  The 
VA physician commented that the veteran was noticeably 
anxious when he talked about combat experiences and was quite 
impressed by how anxious the veteran became when he described 
several panic attacks.  Psychological test results revealed a 
long-term neurosis exacerbated by current job pressure with a 
strong implication of PTSD as a factor.  PTSD was diagnosed 
and the GAF score was 50-60.  The VA examiner said that the 
GAF score represented moderate to serious symptoms, including 
difficulty in social, occupational functioning and 
interactions with others. The veteran's wife testified that 
sleep difficulty was a major problem for the veteran, but 
improved with medication.  She also said he exhibited such 
road rage while driving that she took over the driving.

The evidence of record demonstrates that the veteran's PTSD 
is more closely productive of a 30 percent evaluation.  
Accordingly, an increased evaluation of 30 percent for the 
veteran's service-connected PTSD, under Diagnostic Code 9411, 
is warranted.  The benefit of the doubt rule is resolved in 
the veteran's favor to this extent.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411.

However, under the current regulations, the veteran does not 
meet the rating criteria for higher than a 30 percent rating.  
His service-connected PTSD does not reflect the criteria for 
a 50 percent evaluation with demonstrated reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impaired memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  As noted above, the veteran 
had been married for more than 13 years to his wife with whom 
he evidently had a good relationship and had worked in his 
last job in the chemical company for nearly three years; he 
currently worked in a daily part-time position at the post 
office, and indicated that schedule was not uncommon for a 
new employee.  When examined by VA most recently, he was 
affable, outgoing, pleasant and oriented, with organized 
thoughts, good communication and excellent memory and noted 
to be neatly dressed and well groomed.  He testified that his 
PTSD disability did not prevent him from working full time.  
These findings do not meet the criteria for a 50 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  








ORDER

Entitlement to service connection for left shoulder 
disability is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

An original rating of 30 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




		
                  D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals


 
- 16 -


- 16 -


